Citation Nr: 1628632	
Decision Date: 07/19/16    Archive Date: 07/28/16

DOCKET NO.  11-24 695	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement for service connection for an acquired psychiatric disorder, claimed as a nervous condition.

2.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Odya-Weis, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1966 to March 1968.  

This case is before the Board of Veterans' Appeals (Board) on appeal from an August 2010 rating decision of the Columbia, South Carolina, Regional Office (RO) of the Department of Veterans Affairs (VA).  

The Board notes that the August 2010 rating decision on appeal denied service connection for PTSD and an April 2011 rating decision declined to reopen the claim for service connection for schizoaffective disorder.  In Clemons v. Shinseki, 23 Vet. App. 1 (2009), the United States Court of Appeals for Veterans Claims (Court) held that, in determining the scope of a claim, the Board must consider the Veteran's description of the claim; symptoms described; and the information submitted or developed in support of the claim.  Therefore, the Board has recharacterized the Veteran's claim for service connection for PTSD as a claim for service connection for any acquired psychiatric disability.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).  

The record before the Board consists solely of electronic records within Virtual VA and the Veterans Benefits Management System.

The issue of entitlement to service connection for an acquired psychiatric disability, to include PTSD, is addressed in the REMAND that follows the below ORDER.


FINDINGS OF FACT

1.  A January 1999 RO decision denied service connection for schizoaffective disorder based on no new and material evidence having been received; the Veteran did not appeal the decision or submit any pertinent evidence within the appeal period.

2.  Evidence received after the expiration of the appeal period includes evidence that is not cumulative or redundant of the evidence previously of record and relates to unestablished facts necessary to substantiate the claim of entitlement to service connection for an acquired psychiatric disorder.


CONCLUSION OF LAW

New and material evidence has been received to reopen the claim of entitlement to service connection for an acquired psychiatric disorder.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Legal Criteria

Generally, a claim which has been denied in an unappealed RO decision or an unappealed Board decision may not thereafter be reopened and allowed.  38°U.S.C.A. §§ 7104(b), 7105(c) (West 2014).  An exception to this rule is 38°U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.  Moreover, new and material evidence received prior to the expiration of the appeal period, or prior to the appellate decision if a timely appeal has been filed, will be considered as having been filed in connection with the claim which was pending at the beginning of the appeal period.  38 C.F.R. § 3.156(b).

New evidence is defined as existing evidence not previously submitted to agency decision makers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence previously of record, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a). 

The United States Court of Appeals for Veterans Claims (Court) has interpreted the language of 38 C.F.R. § 3.156(a) as creating a low threshold, and viewed the phrase, "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  The Court emphasized that the regulation is designed to be consistent with 38 C.F.R. § 3.159(c) (4), which, "does not require new and material evidence as to each previously unproven element of a claim."  Shade v. Shinseki, 24 Vet. App. 110 (2010); see also Evans v. Brown, 9 Vet. App. 273, 284 (1996) (the newly presented evidence need not be probative of all the elements required to award the claim, but only need to be probative in regard to each element that was a specified basis for the last disallowance).

For the purpose of establishing whether new and material evidence has been submitted, the credibility of evidence is presumed unless the evidence is inherently incredible or consists of statements that are beyond the competence of the person or persons making them.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992); Meyer v. Brown, 9 Vet. App. 425, 429 (1996); King v. Brown, 5 Vet. App. 19, 21 (1993).

Factual Background and Analysis

The Veteran's claim of entitlement to service connection for a nervous condition, diagnosed as schizoaffective disorder, was denied in a June 1995 rating decision based on the RO's determination that the evidence failed to show that the disability was incurred in or caused by military service.  The Veteran disagreed with the rating decision and a statement of the case was issued in March 1996.  The Veteran did not file a timely substantive appeal and the decision became final.  In December 1998, the Veteran filed a claim to reopen entitlement to service connection for a nervous condition that was denied in a January 1999 rating decision.  The Veteran disagreed with the decision and was issued a statement of the case in November 1999.  He did not file a timely substantive appeal and the decision also became final.  The evidence of record at the time of the January 1999 rating decision included the Veteran's service treatment records, private treatment records dated December 1968 to September 1994, newspaper articles of incidents in Korea, and the Veteran's statements of stressful incidents in service.

In January 2009, the Veteran filed a request to reopen the claim for entitlement to service connection for posttraumatic stress disorder (PTSD).

August 1991 private treatment records indicate the Veteran was admitted for paranoid, inappropriate behavior with hallucinations that resulted in him being declared medically unfit to work.  Dr. D.Y. provided a discharge diagnosis of schizoaffective disorder.

The Veteran's employer, Navistar, recommended the Veteran retire on permanent disability based on schizoaffective disorder in a June 1992 letter.  Associated records document that the Veteran was treated for an "anxiety reaction" from June to July 1971, and was on medical leave between August 1973 and December 1973 due to depression and ongoing mental health treatment.

VA treatment records document multiple inpatient psychiatric hospitalizations related to mental health and substance abuse.  June 1996, December 1997, and April 1998 to June 1998 VA treatment records note hospitalizations for detoxification from polysubstance abuse and noncompliance with medication for schizoaffective disorder.  An April 1997 VA treatment record reported a mental health history of schizoaffective disorder since 1968, when the Veteran was admitted to inpatient units in the Dayton and Chillicothe VA Medical Centers.  April 1999 VA treatment records indicate the Veteran received inpatient care for diagnoses of alcohol dependency, cocaine dependency, and schizoaffective disorder.

November 2006 VA treatment records related to inpatient treatment for substance abuse and symptoms of depression and suicidal ideation reported that the Veteran had a long history of mental illness "since the age of 22 years just after his military service."  The treatment provider noted that the Veteran began drinking alcohol at age 15 and began using cocaine 15 to 20 years prior.  A social work assessment noted the Veteran served as a military policeman in a combat zone, was not hospitalized while in the military, and reported first receiving psychiatric treatment in 1968.

A July 2009 VA discharge summary indicated that the Veteran was admitted for inpatient treatment due to homicidal ideation, grandiose thoughts, and paranoia.  The treatment provider noted the Veteran was disorganized with tangential, hostile, and inappropriate conversations and had a history of multiple hospitalizations for suicide attempts, detoxification, and non-compliance with medications.  He was provided discharge diagnoses of schizoaffective disorder, bipolar type, PTSD, polysubstance abuse, nicotine dependence, and alcohol dependence.

Social Security Administration (SSA) records found the Veteran to be disabled due to paranoid schizophrenia since August 1991.

A July 2009 VA memorandum found insufficient evidence to verify stressors related to the Veteran's PTSD claim.

Private treatment records dated August 2009 to October 2009 report inpatient treatment for a diagnosis of psychosis not otherwise specified due to erratic and threatening behavior and was discharged with a diagnosis of paranoid schizophrenia.

The Board finds the Veteran's April 1997, November 2006, and July 2009 VA treatment records are new and material, as they are not entirely cumulative or redundant and they support a previously unestablished element that the Veteran has a current acquired psychiatric disorder and that a psychiatric disorder was incurred in service.  Specifically, the evidence supports the onset of symptoms of an acquired psychiatric disorder shortly after the Veteran separated from active service and continuity of symptoms since.  Accordingly, reopening of the claim is in order.


ORDER

As new and material evidence has been received, reopening of the claim for service connection for an acquired psychiatric disability is granted.


REMAND

The Board finds that further development is required before the claim of entitlement for service connection for an acquired psychiatric disorder is adjudicated.  

The Veteran contends that service connection is warranted for an acquired psychiatric disorder related to stressful incidents experienced while serving in Korea as a military policeman.  In the alternative, the Veteran has asserted that an acquired psychiatric disorder was incurred in service or within one year following separation from service.

The Board notes that VA must provide a medical examination when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, (2) evidence establishing that an event, injury, or disease occurred in service, or establishing that certain diseases manifested during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service or with another service-connected disability, but (4) there is insufficient competent medical evidence on file for the Secretary to make a decision on the claim.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The third prong, which requires that the evidence of record "indicate" that the claimed disability or symptoms "may be" associated with the established event, is a low threshold.  Id. at 83.

In light of the medical evidence confirming that the Veteran has psychiatric diagnoses, the Veteran's statements indicating that his psychiatric symptoms began in service and that he was treated shortly after separation from service, and VA treatment records indicating the Veteran was hospitalized within one year of separation from service for a psychiatric disorder, and the fact that the Veteran has not been provided a VA examination in response to this claim, the Board finds that the Veteran should be afforded a VA examination to determine the nature and etiology of any acquired psychiatric disorders present during the period of the claim.  

As the case must be remanded, efforts should be made to obtain all outstanding records pertinent to the issue on appeal, including VA treatment records for the period from July 2009 to the present.

Accordingly, the case is REMANDED for the following actions:

1.  The RO or the AMC should undertake appropriate   
development to obtain a copy of any outstanding records pertinent to the Veteran's claim, to include VA treatment records from July 2009 to the present.

2.  Then, the Veteran should be provided a VA examination by a psychiatrist or psychologist to determine the nature and etiology of all acquired psychiatric disorders present during the period of the claim.  All pertinent evidence of record must made available to and reviewed by the examiner.  Any indicated studies should be performed.  

Following the review of the Veteran's pertinent history and the examination of the Veteran, the examiner should identify each acquired psychiatric disorder that has been present during the period of the claim.  With respect to each such disorder, the examiner should state an opinion as to whether there is a 50 percent or better probability that the disorder originated during the Veteran's active service or is otherwise etiologically related to the Veteran's active service, to include service as a military policeman in Korea.

If PTSD is diagnosed, the examiner should identify the stressor(s) supporting the PTSD diagnosis.

If it is determined that the Veteran has had a psychosis at any time since service, the examiner should estimate the approximate date of onset of that psychosis.

The rationale for all opinions expressed must also be provided.  If the examiner is unable to provide any required opinion, he or she should explain why.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation as to why this is so.  If the inability to provide a more definitive opinion is the result of a need for additional information, the examiner should identify the additional information that is needed.  

3.  Thereafter, after conducting any additional necessary development, readjudicate the claim.  If any benefit sought on appeal remains denied, furnish the Veteran and his representative a supplemental statement of the case and an appropriate period of time to respond.

By this remand, the Board intimates no opinion as to any final outcome warranted.

The Veteran need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).  This REMAND must be afforded expeditious treatment.  See 38°U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
T. MAINELLI
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


